Appeal of S. & G. HOTEL SUPPLY CO.S. & G. Hotel Supply Co. v. CommissionerDocket No. 175.United States Board of Tax Appeals1 B.T.A. 201; 1924 BTA LEXIS 214; December 18, 1924, decided Submitted November 10, 1924.  *214  Appeal dismissed for want of prosecution under the provisions of rule 18.  M. S. Lobenthal, C.P.A., for the taxpayer.  A. H. Fast, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  MARQUETTE *201  Before KORNER and MARQUETTE.  MARQUETTE: The taxpayer has appealed from the determination of the commissioner proposing to assess a deficiency in the tax for the years 1919 and 1920 amounting to $3,312.19.  The petition assigns as error the failure of the Commissioner to compute the tax for the years in question under the provisions of sections 327 and 328 of the Revenue Act of 1921 (sic) and for facts alleges that the tax as determined without the benefit of those sections would, owing to abnormal conditions affecting the capital and income, work upon the taxpayer a special hardship evidenced by gross disproportion between the tax computed without the benefit of said sections and the tax computed by reference to representative corporations.  No other facts are alleged and issue was joined on the above allegation.  The taxpayer and its counsel failed to appear at the hearing or to submit any evidence to substantiate the*215  allegations of the petition.  The Commissioner has moved to dismiss for want of prosecution.  In the circumstances the Board has nothing before it upon which to predicate any action with respect to the merits of the appeal, and the motion to dismiss must be granted under the provisions of rule 18 of the rules of practice.  The appeal is therefore dismissed for want of prosecution.